UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7204


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY QUINN EDGERTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:05-cr-00026-MR-1; 1:12-cv-00225-MR)


Submitted:   January 22, 2015             Decided:    January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Quinn Edgerton, Appellant Pro Se.              Melissa Louise
Rikard, Assistant United States Attorney,            Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anthony Quinn Edgerton seeks to appeal the district

court’s      order    denying    relief      on    his   28    U.S.C.     § 2255    (2012)

motion. *      The order is not appealable unless a circuit justice or

judge       issues     a    certificate      of     appealability.           28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue       absent     “a    substantial      showing         of    the   denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating        that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El   v.   Cockrell,        537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,
529 U.S. at 484-85.


       *
       Although Edgerton filed a supplement to his § 2255 motion
in which he raised alternative grounds for relief, Edgerton
forfeited review of the district court’s denial of these
alternative grounds by failing to address the denial in his
informal brief.   See 4th Cir. R. 34(b); see also United States
v. Al-Hamdi, 356 F.3d 564, 571 n.8 (4th Cir. 2004) (“It is a
well settled rule that contentions not raised in the argument
section of the opening brief are abandoned.”).



                                             2
           We have independently reviewed the record and conclude

that Edgerton has not made the requisite showing.             Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                     3